DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to U.S. application no. 16/169,171 filed 24 October 2018 (no U.S. Patent No. 11,369,830) and provisional application no. 62/577,190 filed 26 October 2017.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“flexible element distance sensor” in claims 1-3
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 87 in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“flexible element distance sensor” in claims 1-3 lacks antecedent basis in the specification.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, line 10, “feebback” should read --feedback--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2016/0354638) in view of Orady et al. (US 2019/0099652, hereinafter Orady).
Regarding claim 1, Carr teaches an exercise apparatus comprising:
	a flexible element (cable 730) having a user engageable end (Fig. 7);
	a motor (impeder 110);
	a flexible element spool (spool 132) mounted on a motor driven driveshaft (shaft 140) for rotation of said spool in a first direction (Fig. 5. Para. [0028], lines 1-5: “ratcheting assembly 120 couples impeder to retraction assembly 130 via shaft 140, which can turn in relation to the rotation of impeder 110 … spool 132 can be directly secured to shaft 140, allowing the extraction and retraction operation as described.” Para. [0030], lines 1-2: “impeder 110 includes an electric motor.” The spool is mounted to the driveshaft which is turned by the impeder coupled to the motor.);
	said spool includes a one-way clutch (one-way roller bearing 410) for engaging said driveshaft in said first direction (Para. [0043], lines 11-12: “one-way roller bearing permits free motion in one direction, but not in the other direction”).

    PNG
    media_image1.png
    1242
    972
    media_image1.png
    Greyscale

Carr does not teach a flexible element distance sensor coupled to said motor for braking said motor upon measurement of a first distance threshold.
However, in a similar field of endeavor, Orady teaches an exercise apparatus comprising a flexible element around a spool coupled to a motor, further comprising a flexible element distance sensor coupled to said motor for braking said motor upon measurement of a first distance threshold (Para. [0217], lines 1-4: “the motor is driven to reduce cable tension instead to a lower amount, … whenever the end of the cable is within a range of length from the zero point (point of full retraction).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Carr to include the motor braking of Orady. One of ordinary skill in the art would have been motivated to make this modification because “the motor should not pull further on that cable with full force … as that wastes power and generates heat,” as suggested by Orady (Para. [0216]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2016/0354638) in view of Rubin et al. (US 2018/0214729, hereinafter Rubin).
Regarding claim 2, Carr teaches an exercise apparatus comprising:
	a flexible element (cable 730) having a user engageable end (Fig. 7);
	a motor (impeder 110);
	a flexible element spool (spool 132) mounted on a motor driven driveshaft (shaft 140) for rotation of said spool in a first direction (Fig. 5. Para. [0028], lines 1-5: “ratcheting assembly 120 couples impeder to retraction assembly 130 via shaft 140, which can turn in relation to the rotation of impeder 110 … spool 132 can be directly secured to shaft 140, allowing the extraction and retraction operation as described.” Para. [0030], lines 1-2: “impeder 110 includes an electric motor.” The spool is mounted to the driveshaft which is turned by the impeder coupled to the motor.);
	said spool includes a one-way clutch (one-way roller bearing 410) for engaging said driveshaft in said first direction (Para. [0043], lines 11-12: “one-way roller bearing permits free motion in one direction, but not in the other direction”).
Carr does not teach a flexible element distance sensor coupled to an audible alarm.
However, in a similar field of endeavor, Rubin teaches a flexible element coupled to a motor further comprising a flexible element distance sensor coupled to an audible alarm (Para. [0078]: “During an exercise or broader workout, one or more of the dynamic force module, the exercise machine in which the dynamic force module is incorporated, and a computing device communicatively coupled to the dynamic force module and/or the exercise machine may be adapted to provide feedback to a user … and various forms of audio, visual, or haptic feedback may be provided [to] the user ….” Para. [0075], lines 10-16: “the dynamic force module may also include inductive or other proximity sensors for measuring the presence of the cable on the drum of the dynamic force module. Such measurements may then be converted to determine the length of cable unspooled from the dynamic force module and, as a result, the position, speed, or acceleration of the user.” The dynamic force module determines the length of the cable and then provides users with audio feedback based on the measurements.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Carr by including the audio feedback of Rubin. One of ordinary skill in the art would have been motivated to make this modification in order to “provide encouragement to the user or to provide guidance on form and technique or performing exercise,” as suggested by Rubin (Para. [0078], lines 6-8).

Regarding claim 3, Carr teaches an exercise apparatus comprising:
	a flexible element (cable 730) having a user engageable end (Fig. 7);
	a motor (impeder 110);
	a flexible element spool (spool 132) mounted on a motor driven driveshaft (shaft 140) for rotation of said spool in a first direction (Fig. 5. Para. [0028], lines 1-5: “ratcheting assembly 120 couples impeder to retraction assembly 130 via shaft 140, which can turn in relation to the rotation of impeder 110 … spool 132 can be directly secured to shaft 140, allowing the extraction and retraction operation as described.” Para. [0030], lines 1-2: “impeder 110 includes an electric motor.” The spool is mounted to the driveshaft which is turned by the impeder coupled to the motor.);
	said spool includes a one-way clutch (one-way roller bearing 410) for engaging said driveshaft in said first direction (Para. [0043], lines 11-12: “one-way roller bearing permits free motion in one direction, but not in the other direction”).
Carr does not teach a flexible element sensor coupled to a tactile feedback.
However, in a similar field of endeavor, Rubin teaches a flexible element coupled to a motor further comprising a flexible element distance sensor coupled to a tactile feedback (Para. [0078]: “During an exercise or broader workout, one or more of the dynamic force module, the exercise machine in which the dynamic force module is incorporated, and a computing device communicatively coupled to the dynamic force module and/or the exercise machine may be adapted to provide feedback to a user … and various forms of audio, visual, or haptic feedback may be provided [to] the user ….” Para. [0075], lines 10-16: “the dynamic force module may also include inductive or other proximity sensors for measuring the presence of the cable on the drum of the dynamic force module. Such measurements may then be converted to determine the length of cable unspooled from the dynamic force module and, as a result, the position, speed, or acceleration of the user.” The dynamic force module determines the length of the cable and then provides users with tactile/haptic feedback based on the measurements.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Carr by including the audio feedback of Rubin. One of ordinary skill in the art would have been motivated to make this modification in order to “provide encouragement to the user or to provide guidance on form and technique or performing exercise,” as suggested by Rubin (Para. [0078], lines 6-8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,369,830. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1, 2, and 3 of US Patent No. 11,369,830 teach all of the limitations of claim 1 of the instant application. 
Claims 1, 2, and 4 of US Patent No. 11,369,830 teach all of the limitations of claim 2 of the instant application.
Claims 1, 2, and 5 of US Patent No. 11,369,830 teach all of the limitations of claim 3 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                                                       
/Joshua Lee/Primary Examiner, Art Unit 3784